Case 2:20-cv-00391-RGD-LRL Document 20 Filed 03/26/21 Page 1 of 2 PagelD# 66

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

NORFOLK DIVISION
BIANCA GARCIA,
Plaintiff,
Vv. CIVIL NO. 2:20cev391
AUSTIN CAPITAL BANK,
Defendant.
OPINION AND ORDER

 

This matter comes before the Court on the defendant Austin Capital Bank’s (“Defendant”
or “ACB”) Motion to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
(“Motion to Dismiss”), ECF No. 9, which is hereby GRANTED for the reasons stated on the
record at the Motion to Dismiss hearing on March 25, 2021. ECF No. 19. Plaintiff's complaint is
hereby DISMISSED WITHOUT PREJUDICE. ECF No. 1. If Plaintiff desires to amend its
Amended Complaint, Plaintiff is ORDERED to file within FOURTEEN (14) DAYS of the date
hereof a Second Amended Complaint.'! Defendant shall have FOURTEEN (14) DAYS to respond

to Plaintiff's Second Amended Complaint.

 

' As the Court stated in the Motion to Dismiss Hearing, the Court is most concerned with Plaintiffs pleading as to
whether Defendant conducted a reasonable investigation under 15 U.S.C. § 1681s-2(b), and the extent of Plaintiff's
damages as a result of the alleged inaccurate report. ECF No. 19.

l
Case 2:20-cv-00391-RGD-LRL Document 20 Filed 03/26/21 Page 2 of 2 PagelD# 67

The Clerk is DIRECTED to forward a copy of this Order to all Counsel of Record.

IT IS SO ORDERED.

         

Roh I nur

SUNIFED STAGES. DISTRICT JURGE

  

Norfolk, VA
March 2¢ , 2021
